UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year ended December 31, 2010 Commission file number 001-14655 RehabCare Group, Inc. (Exact name of registrant as specified in its charter) Delaware 51-0265872 (State of Incorporation) (I.R.S. Employer Identification No.) 7733 Forsyth Boulevard, 23rd Floor, St. Louis, Missouri 63105 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(800) 677-1238 Securities registered pursuant to Section 12(b) of the Act: Name of exchange on which registered: Common Stock, par value $.01 per share New York Stock Exchange Indicate by check mark whether the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months, and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated fileroAccelerated filerx Non-accelerated fileroSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of the common stock held by non-affiliates of the registrant at June 30, 2010 was approximately $527 million based on the closing price of the stock on that day.At January 31, 2011, the registrant had 24,915,796 shares of Common Stock outstanding, including unvested restricted stock. DOCUMENTS INCORPORATED BY REFERENCE Certain information required by Part III (Items 10, 11, 12, 13 and 14) is incorporated by reference to an amendment to this Form 10-K which will be filed not later than 120 days after the end of the fiscal year covered by this Form 10-K. - 1 - TABLE OF CONTENTS PART I Item 1. Business Item 1A. Risk Factors Item 1B. Unresolved Staff Comments Item 2. Properties Item 3. Legal Proceedings Item 4. Submission of Matters to a Vote of Security Holders PART II Item 5. Market for Registrant’s Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities Item 6. Selected Financial Data Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 7A. Quantitative and Qualitative Disclosures About Market Risk Item 8. Financial Statements and Supplementary Data Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits and Financial Statement Schedules - 2 - PART I ITEM 1.
